


[entergylogoa15.gif]


Exhibit 10(a)98





--------------------------------------------------------------------------------







Restricted Stock Agreement (“Agreement”) - Under the 2015 Equity Ownership Plan
of Entergy Corporation and Subsidiaries
The Personnel Committee of the Board of Directors (“Committee”) of Entergy
Corporation (the “Company”) has agreed to grant you, pursuant to the 2015 Equity
Ownership Plan of Entergy Corporation and Subsidiaries (the “Plan”), that number
of shares of Restricted Stock of Entergy Corporation (the “Restricted Shares”)
set forth on the Restricted Stock Grant Notice to which this Agreement is
attached (the “Grant Notice”), subject to the terms and conditions of this
Agreement and the Plan.
1.Effective Date of Restricted Shares Grant, Acknowledgment and Acceptance of
Restricted Stock Grant. This grant of Restricted Shares is effective as of the
Award Date set forth on the Grant Notice (“Grant Date”), contingent upon your
acceptance of the Restricted Shares in accordance with the terms of this
Agreement and the Grant Notice. The effectiveness of this Agreement is subject
to your electronically acknowledging and accepting this Agreement and all of its
terms and conditions and the terms of the Plan in the manner and at the time set
forth on the Grant Notice. If you do not timely acknowledge and accept this
Agreement in accordance the Grant Notice, the Company shall be entitled to
unilaterally cancel and render void this Agreement and the Grant Notice.


2.Restricted Period.


(a)Except as otherwise provided in Subsection 2(b) to the contrary, and except
as provided in Section 13 of the Plan, the following vesting provisions shall
apply during the thirty-six (36)-months immediately following the Grant Date
(the “Restricted Period”):


(i)Restrictions shall lift on one-third (1/3rd) of the total Restricted Shares
subject to this Agreement on each of the first three (3) anniversaries of the
Grant Date (each such anniversary, a “Vesting Date”), provided you (A) remain a
continuous full-time regular employee of a System Company at System Management
Level 1 through 6 through each such anniversary date, (B) are or later become
and then remain a continuous part-time regular System Company employee
participating in the Company’s Phased Retirement Program through each such
anniversary date and (C) you comply with Section l2 of this Agreement.


(ii)Unless solely attributable to your becoming a participant in the Company’s
Phased Retirement Program, upon your termination of continuous full-time regular
employment to become a part-time employee, or upon your demotion to a position
below System Management Level 6, you shall forfeit all Restricted Shares on
which restrictions have not already lifted in accordance with Subsection 2(a)(i)
at such time.




--------------------------------------------------------------------------------




(iii)Except as set forth in Section 2(b) below, upon your Retirement or
termination from System Company employment for any reason or no reason
(including with or without Cause), you shall forfeit all Restricted Shares on
which restrictions have not already lifted in accordance with Subsection 2(a)(i)
at such time.


(b)Notwithstanding the foregoing provisions of Subsection 2(a) to the contrary
and subject in each case to Section 5.6(e) of the Plan, the following provisions
shall govern to the extent applicable:
 
(i)If, during the Restricted Period, you die or become Totally Disabled while
actively employed as an eligible System Company employee in accordance with the
requirements set forth in Subsection 2(a)(i)(A) or (B) and you have continuously
satisfied the vesting criteria of Section 2(a)(i) through the date of your death
or Total Disability, then any then-remaining restrictions immediately shall lift
on all of the then-outstanding and unvested Restricted Shares (as well as
dividends declared on the Restricted Shares).


(ii)If you are demoted to a position below System Management Level 6 and you
thereafter remain a regular, full-time System Company employee until the
immediately following Vesting Date, then you shall remain eligible to vest, upon
such Vesting Date, in a pro-rated portion of the unvested Restricted Shares that
were otherwise scheduled to become vested on such immediately following Vesting
Date (as well as dividends declared on such pro-rated portion of the Restricted
Shares), which pro-rated vested portion shall be determined by multiplying (A) a
fraction, the numerator of which shall be the number of days between (x) the
immediately preceding Vesting Date or, if no Vesting Date has yet occurred, the
Grant Date and (y) the date of your demotion, and the denominator of which shall
be 365 days, times (B) that number of unvested Restricted Shares that were
otherwise scheduled to become vested on the immediately following Vesting Date.


(iii)Except as provided below for an employee on an extended leave of absence
bridge to Retirement under an approved severance program under the Entergy
System Severance Pay Plan No. 537 or the Entergy System Severance Pay Plan No.
538, if you are on a leave of absence (whether paid or unpaid) approved by your
System Company employer for reasons other than Total Disability, you will be
treated, solely for purposes of the Plan and this Agreement, as continuing to
satisfy the requirements of Subsection 2(a)(i) while on such approved leave of
absence. If your System Company employment terminates during such approved leave
of absence, the remaining provisions of this Section 2 shall apply as if you
were actively employed by your System Company employer immediately prior to such
termination event. Employees on an extended leave of absence bridge to
Retirement under an approved severance program under the Entergy System
Severance Plan Pay No. 537 or the Entergy System Severance Pay Plan No. 538,
shall not be considered under the Plan or this Agreement as full- time employees
or part-time System Company employees under the Company’s Phased Retirement
Program during the extended leave of absence bridge period, and their System
Company employment shall be considered terminated for purposes of vesting in
Awards under the Plan and this Agreement as of the commencement of their
extended leave of absence bridge period.


(iv)If you incur a CIC Separation from Service, then all restrictions imposed
hereunder on the Restricted Shares (including pursuant to Section 12 hereof)
shall lift effective as of the later of (x) the date your System Company
employment is terminated and (y) the consummation of the applicable Change in
Control. If you incur a CIC Separation from Service following the occurrence of
a Potential Change in Control and prior to the occurrence of a Change in Control
then, notwithstanding anything herein to the contrary, the then-unvested
Restricted Shares shall remain outstanding and unvested and shall be cancelled
and forfeited upon the earlier of (i) the date that is ninety (90) days after
the date of your CIC Separation from Service and (b) the end of the original
term of the Restricted Shares.




--------------------------------------------------------------------------------




3.Share Issuance. During the Restricted Period, the Restricted Shares shall be
held in an account with Computershare, as custodian, in book entry form and with
the restrictions noted. You can track your Restricted Shares account: by
contacting Computershare Shareowner Services at 1 (877) ETR (387)-6299, or via
the Internet address https://www-us.computershare.com/EmployeePortal/ .


4.Lifting of Restrictions. Upon the satisfaction of all requirements for
restrictions to lift on all or a portion of the Restricted Shares, the
restrictions on such Restricted Shares shall lapse and such vested shares of
Common Stock (including any dividends on the vested Restricted Shares that were
reinvested in Common Stock) shall be credited by Computershare to a separate
book entry account in your name, and such vested shares shall be free of all
restrictions except any that may be imposed by law. Upon the crediting of vested
Restricted Shares to a book entry account, participants may treat the Common
Stock in the same manner as all other Common Stock owned by the participant. All
ML 1-4 Participants are considered “Restricted Employees” under Entergy’s
Insider Trading Policy and, as such, may trade in Entergy Corporation securities
only during an open window period (and only if not in possession of material,
non-public information). Currently, window periods begin on the second business
day after the quarterly earnings release and run through the last business day
of the second month of the current, quarter. In addition, if you are a
Restricted Employee, the Insider Trading Policy requires that you pre-clear all
transactions involving Entergy securities with Entergy Corporation’s Office of
the General Counsel.


5.Common Stock Ownership Guidelines. If you are an ML 1-4 Participant, you must
maintain the applicable Target Stock Ownership Level in the chart below, which
is expressed as a multiple of your base salary and dependent on your ML.
System Management Level        


ML1
ML2
ML3
ML4
 
Common Stock
Ownership
 Target Levels  


6 times base salary
3 times base salary
2 times base salary
1 times base salary



These ownership multiples may be satisfied through any shares of Common Stock
held by the ML 1-4 Participant, including unvested Restricted Shares, shares
held in tax-qualified 401(k) plans, etc. Until you achieve your multiple of base
salary ownership position, upon restrictions lifting on your Restricted Shares,
you must continue to retain the book entry shares until the earlier of (a)
achieving and maintaining your multiple of base salary ownership threshold, and
(b) your termination of full-time employment within the Entergy System. Once you
have achieved and maintain your multiple of base salary ownership threshold, you
are no longer bound to hold the Restricted Shares converted to book entry shares
upon restrictions lifting. However, you are still subject to the trading
restrictions and preclearance requirements in transacting in these shares
described in Section 4 of this Agreement.
6.Withholding Taxes. Your System Company employer shall have the right to
require you to remit to it, or to withhold from other amounts payable to you, an
amount sufficient to satisfy all federal, state and local tax withholding
requirements. The Company shall use the “net shares method” to satisfy any tax
withholding obligation, which means the Company shall reduce the number of
vested Restricted Shares otherwise payable to you by the number of vested
Restricted Shares necessary to cover such obligation. Depending upon the state
or states in which you reside or have resided, or perform or have performed
services, in the current, prior and future tax years, you may be subject to
income tax in one or more states or jurisdictions. You should consult your
personal tax advisor to determine the states or jurisdictions in which you owe
income tax and/or are required to file an individual income tax return, based on
your particular




--------------------------------------------------------------------------------




circumstances. In no event shall the Company or any other System Company have
any liability to you for your individual income tax liability, for withholding
or failing to withhold taxes, or for remitting or failing to remit taxes with
respect to your income.


7.No Fractional Shares. Any fractional shares to be distributed shall be settled
in cash and applied to satisfy tax withholding requirements. The Company will
not pay out any fractional shares.


8.Shareholder Rights. Subject to the terms and conditions set forth herein and
in the Plan, as the Grantee of the Restricted Shares, you shall have all rights
as a Company shareholder, including, but not limited to, voting rights, the
right to receive vested dividends and the right to participate in any capital
adjustment applicable to all holders of Common Stock. Notwithstanding the
preceding sentence, any and all dividends paid with respect to the Restricted
Shares shall be subject to the same restrictions on transfer and risks of
forfeiture as applicable to the underlying Restricted Shares and shall also be
subject to any other provisions or reinvestment requirements (including, without
limitation, the reinvestment of dividends in the form of Common Stock) as the
Committee may, in its discretion, determine. You shall have the same rights and
privileges, and be subject to the same restrictions, with respect to any
additional or substitute shares received pursuant to Plan Section 4.5.


9.No Code Section 83(b) Election. This Award of Restricted Shares is conditioned
upon you refraining from making an election with respect to the Award under
Section 83(b) of the Code.


10.Restricted Shares Nontransferable. None of the Restricted Shares shall be
sold, exchanged, pledged, transferred, assigned, or otherwise encumbered,
hypothecated or disposed of by you (or your designated beneficiary) other than
by (a) will or laws of descent and distribution or (b) a qualified domestic
relations order (as defined by the Code).


11.Entergy Policies.


(a)Hedging Policy. Pursuant to the Entergy Corporation Policy Relating to
Hedging, as adopted by the Company’s Board of Directors at its meeting held on
December 3, 2010 and as in effect on the date hereof, officers, directors and
employees are prohibited from entering into hedging or monetization transactions
involving Common Stock so they continue to own Common Stock with the full risks
and rewards of ownership, thereby ensuring continued alignment of their
objectives with the Company’s other shareholders. Participation in any hedging
transaction with respect to Common Stock (including Restricted Shares) is
prohibited.


(b)Recoupment Policy; Dodd-Frank; Payment in Error. Pursuant to the Entergy
Corporation Policy Relating to Recoupment of Certain Compensation, as adopted by
the Company’s Board of Directors at its meeting held on December 3, 2010 and as
in effect on the date hereof, the Company is allowed to seek reimbursement of
certain incentive compensation (including Restricted Shares) from “executive
officers” for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended, if the Company is required to restate its financial statements due to
material noncompliance with any financial reporting requirement under the
federal securities laws (other than corrections resulting from changes to
accounting standards) or if there is a material miscalculation of a performance
measure relative to incentive compensation, regardless of the requirement to
restate the financial statements; or if the Board of Directors determines that
an executive officer engaged in fraud resulting in either a restatement of the
Company’s financial statements or a material miscalculation of a performance
measure relative to incentive compensation whether or not the financial
statements were restated. In addition, the Restricted Shares are subject to any
forfeiture and/or recoupment policy which the Company has adopted or may adopt
under the Dodd-Frank Wall Street Reform and Consumer




--------------------------------------------------------------------------------




Protection Act of 2010 and implementing rules and regulations thereunder, or as
may be required by applicable law. To the maximum extent permitted by applicable
law, in the event that a payment is made to you (whether in cash, stock or other
property) in error that exceeds the amount to which you are entitled pursuant to
the terms of this Agreement or the Plan (such excess amount, an “Excess
Payment”), you will repay to the Company, and the Company shall have the right
to recoup from you such Excess Payment by notifying you in writing of the nature
and amount of such Excess Payment together with (i) demand for direct repayment
to the Company by you in the amount of such Excess Payment or (ii) reduction of
any amount(s) owed to you by the Company or any other System Company by the
amount of the Excess Payment.


12.Restrictive Covenants. In consideration of the grant to you of the Restricted
Shares set forth herein, you hereby agree to the following restrictive
covenants:


(a)Confidentiality. You acknowledge that your position of employment places you
in a position of confidence and trust with respect to the Entergy System and
provides you with access to non-public confidential information of the System
Companies. You acknowledge that the System Companies expended and will continue
to expend substantial amounts of time, money and effort to develop effective
business and regulatory strategies, methodologies and technology, to build good
employee, customer, regulatory and supplier relationships and goodwill, and to
build an effective organization. You acknowledge that Employer has a legitimate
business interest and right in protecting the System Companies’ Confidential
Information and that the System Companies would be seriously damaged by the
disclosure of Confidential Information and the loss or deterioration of the
System Companies’ business and regulatory strategies or its employee,
regulatory, supplier and customer relationships and goodwill. You therefore
agree that, during your employment or other service with any System Company and
at all times thereafter, you will hold in a fiduciary capacity for the benefit
of the System Companies and, other than as authorized by a System Company or as
required by law or in the proper performance of your duties and
responsibilities, you will not disclose, directly or indirectly, to any person
or entity or use for any purpose other than the furtherance of your duties,
responsibilities and obligations to any System Company, any Confidential
Information without the prior written consent of Employer. For purposes of this
Agreement, “Confidential Information” means any and all information and
knowledge regarding (i) the System Companies’ utility business, including the
generation, transmission, brokering, marketing, distribution, sale and delivery
of electric power or generation capacity (through regulated utilities or
otherwise), and their natural gas distribution business, (ii) the Entergy
Wholesale Commodities business, including the ownership, development, management
or operation of power plants and power generation facilities (including, without
limitation, nuclear power plants), and the provision of operations and
management services (including decommissioning services) with respect to power
plants, and the sale of the electric power produced by the System Companies’
operating plants to wholesale customers, and (iii) the System Companies’
proprietary methods and methodology, technical data, trade secrets, know-how,
research and development information, product plans, customer lists, specific
information relating to products, services and customers or prospective
customers (including, but not limited to, customers or prospective customers of
any System Company with whom you became or become acquainted during your
relationship with the System Company), books and records of any System Company,
corporate, regulatory, customer and strategic relationships, suppliers, markets,
computer software, computer software development, inventions, processes,
formulae, technology, designs, drawings, technical information, source codes,
engineering information, hardware configuration information, and matters of a
business nature such as information regarding marketing, costs, pricing,
finances, financial models and projections, billings, employees, new or existing
business or economic development plans, initiatives, and opportunities, or any
other similar business information made available to you in connection with your
relationship with any System Company. Confidential Information shall also
include non-public information concerning any director, officer, employee,
shareholder, or partner of any System Company. Notwithstanding the foregoing,
you may disclose Confidential Information as follows: (i) to the extent that the
Confidential Information




--------------------------------------------------------------------------------




becomes generally known to and available for use by the public other than as a
result of the acts or omissions of you or your agents in violation of this
Section 12(a), (ii) to the extent necessary when providing safety-related or
other information to the Nuclear Regulatory Commission (“NRC”) on matters within
the NRC’s regulatory jurisdiction, (iii) when participating in “protected
activities”, as defined in Section 211 of the Energy Reorganization Act of 1974
and in C.F.R. Part 50.7 or when engaging in activities protected by the National
Labor Relations Act (both, “Protected Activities”), (iv) when required to do so
by a court of law, by any governmental agency or administrative or legislative
body with jurisdiction to order you to divulge, disclose or make accessible such
information, provided that, to the extent permitted by applicable law, you shall
give immediate written notice to Entergy of such requirement and reasonably
cooperate with any attempt by any System Company to obtain a protective order or
similar treatment, and disclose no more information than is so required, or (v)
to the extent required in order to file a charge with or participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal or state regulatory agency. Notwithstanding
anything else in this Section or in this Agreement, you may make disclosure in
order to exercise your rights as a whistleblower under the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, or Securities and Exchange
Commission Rule 21F-17(a), or any similar federal or state law, and in such
cases, you shall have no obligation to seek prior approval of any System Company
or to inform any System Company of such disclosure. You shall deliver to your
System Company Employer prior to the termination of your relationship or at any
other time requested by any System Company, (A) all electronic devices provided
by any System Company to you and (B) all memoranda, notes, plans, records,
reports, computer files, disks and tapes, printouts and software and other
documents and data (and copies thereof) embodying or relating to Confidential
Information or the business of any System Company which you may then possess or
have under you control. You may not copy any such item described in the
preceding sentence for any purpose, unless otherwise agreed in writing. You
agree that your obligation not to disclose materials of the type within the
definition of Confidential Information, and your obligation to return, and, upon
your termination of employment with all System Companies, not to retain or use,
materials and tangible property described in this Section shall also extend to
such types of information, materials and tangible property of customers of and
suppliers to the System Companies and to other third parties, in each case who
may have disclosed or entrusted the same to any System Company or to you during
your employment with any System Company.


(b)Non-Competition. Without prior written approval of your last System Company
Employer, you agree that during the period of your employment or service with
any System Company Employer and for a period of 12 months following the
termination of such employment or service for any reason (the “Restricted
Period,”) you shall not engage, directly or indirectly, in “Competitive
Activities” (as defined below) anywhere in the “Restricted Territory” (as
defined below). “Competitive Activities” means that you are or become engaged in
any manner, directly or indirectly, either alone or with any person, firm or
corporation in any business, enterprise (including research and development),
operation, or activity in any respect competitive with any aspect of the
“Business” (as defined below), including as an equity holder, partner, trustee,
promoter, technician, engineer, analyst, agent, representative, broker,
supplier, advisor, manager or officer, director, consultant or employee of any
such entity, or by associating with, aiding or abetting or providing information
or financial assistance to, or by having any other financial interest in, any
such entity. “Business” shall mean the business of Entergy and all other System
Companies, including the generation, transmission, brokering, marketing,
distribution, sale (whether retail or wholesale) and delivery of energy or
generation capacity, the ownership, development, management or operation of
power plants and power generation facilities (including, without limitation,
nuclear power plants), the provision of operations and management services
(including decommissioning services) with respect to power plants, and any
business that researches, develops, manufactures, offers, sells, distributes,
makes commercially available, or provides any product or service that competes
with any products, services or offerings of any System Company or any product,
service or offering that any System Company was actively developing during your
relationship




--------------------------------------------------------------------------------




with any System Company, to the extent that the foregoing falls or fell within
the duties, responsibilities or authority of any of the positions held or
previously held by you as an employee of a System Company. Notwithstanding the
foregoing, you acknowledge that, if you are or become an ML1-4 Participant, as a
result of your high level position in the System Company Employer’s management,
you have or will have broad and substantial knowledge of the System Companies’
business in all of the foregoing areas, and you therefore agree that this
restriction in its entirety is reasonable in scope and necessary to protect the
System Companies’ Confidential Information and legitimate, economic interests
and is not limited by the preceding sentence. Notwithstanding the foregoing, you
may passively own 1% or less of the outstanding stock or other equity interests
of any publicly traded entity without being in violation of this Section 12(b).
“Restricted Territory” means each and every county, province, state, city,
parish or other political subdivision or territory of the United States in which
any System Company is engaging in the Business, or otherwise distributes,
licenses or sells its products or services, including Arkansas, Connecticut,
District of Columbia, Louisiana, Massachusetts, Michigan, Mississippi, Nebraska,
New York, Texas, and Vermont and any other state in which any System Company
engages in Business at any time during the Restricted Period and, with respect
to the State of Louisiana, means the following Parishes: Acadia, Allen,
Ascension, Assumption, Avoyelles, Beauregard, Bienville, Bossier, Caddo,
Calcasieu, Caldwell, Cameron, Catahoula, Claiborne, Concordia, De Soto, East
Baton Rouge, East Carroll, East Feliciana, Evangeline, Franklin, Grant, Iberia,
Iberville, Jackson, Jefferson, Jefferson Davis, Lafayette, Lafourche, La Salle,
Lincoln, Livingston, Madison, Morehouse, Natchitoches, Orleans, Ouachita,
Plaquemines, Point Coupee, Rapides, Red River, Richland, Sabine, Saint Bernard,
St. Charles, St. Helena, Saint James, Saint John the Baptist, Saint Landry,
Saint Martin, Saint Mary, Saint Tammany, Tangipahoa, Tensas, Terrebonne, Union,
Vermilion, Vernon, Washington, Webster, West Baton Rouge, West Carroll, West
Feliciana and Winn.


(c)Non-Solicitation. You agree that, during the period of your employment or
service with any System Company and for a period of 24 months following the
termination of such employment or service for any reason, except in the good
faith performance of your duties to the System Companies, you shall not: (i)
directly or indirectly advise, solicit, induce, hire, encourage or assist in the
hiring process, or advise, cause, encourage or assist others to solicit, induce
or hire, any employee of any System Company in the Restricted Territory or any
individual who was an employee of any System Company in the Restricted Territory
at any time during the six-month period immediately prior to such action or (ii)
induce, encourage, persuade or cause others to induce, encourage, or persuade
any employee or consultant of any System Company to cease providing services to
any System Company within the Restricted Territory or in any way to modify such
employee’s or consultant’s relationship with any System Company or (iii) within
the Restricted Territory, directly or indirectly solicit or accept the trade,
business or patronage of any clients, customers or vendors or prospective
clients, customers or vendors of any System Company in furtherance of any
Competitive Activity or encourage, advise, or assist such clients, customers or
vendors or prospective clients, customers or vendors to in any way modify their
relationship with any System Company. The foregoing non-solicitation (but not
other limitations in this Section) shall not be violated by general advertising
not targeted at the forgoing persons or entities.


(d)Non-Disparagement. You agree that, to the fullest extent permitted by
applicable law, you will not at any time (whether during or after your
employment or service with any System Company), other than in the proper
performance of your duties, publish or communicate to any person or entity any
“Disparaging” (as defined below) remarks, comments or statements concerning any
System Company or any of their respective directors, officers, shareholders,
employees, agents, attorneys, successors and assigns (each a “System Company
Party”), except to the extent necessary when providing safety-related or other
information to the NRC on matters within the NRC’s regulatory jurisdiction or
when participating in Protected Activities, as defined above. “Disparaging”
remarks, comments or statements are those that are intended to, or could be
construed in a manner so as to, impugn, discredit, injure or impair the
business, reputation,




--------------------------------------------------------------------------------




character, honesty, integrity, judgment, morality or business acumen or
abilities in connection with any aspect of the operation of the business of the
individual or entity being disparaged.


(e)Restrictive Covenants Contained in Other Agreements. Notwithstanding any
provision contained herein to the contrary, to the extent that you are subject
to an employment agreement or any other agreement which contains restrictive
covenants which are stricter than the restrictive covenants contained herein,
the restrictive covenants set forth in such other agreement shall supplement the
restrictive covenants herein.


(f)Enforcement. You hereby agree that the covenants set forth in Sections 12(a),
(b), (c) and (d) are reasonable with respect to their scope, duration, and
geographical area. If the final judgment of a court of competent jurisdiction
declares that any term or provision of Sections 12(a), (b), (c) or (d) is
invalid or unenforceable, you and the Company hereby agree that the court making
the determination of invalidity or unenforceability shall have the power to
reform the unenforceable term or provision, including to delete, replace, or add
specific words or phrases, but only to the narrowest extent necessary to render
the provision valid and enforceable (provided that in no event shall the length
of any restrictive covenant or its scope be extended or expanded), and this
Agreement shall be enforceable as so modified after the expiration of the time
within which the judgment on enforceability may be appealed. Your agreement to
the restrictions provided for in this Agreement and the Company’s agreement to
grant the Award are mutually dependent consideration. Therefore, notwithstanding
any other provision to the contrary in this Agreement, if the enforceability of
any material restriction applicable to you as provided for in this Section 12 is
challenged and found unenforceable by a court of law, then the Company shall
have the right to terminate this Agreement and recover from you all shares of
Common Stock paid to you pursuant to this Agreement and any amounts received by
you on the date of sale, transfer, or other disposition if you have sold,
transferred, or otherwise disposed of any Restricted Shares. This provision
shall be construed as a return of consideration or ill-gotten gains due to the
failure of your promises and consideration under the Agreement, and not as a
liquidated damages clause. In addition, in the event of the Company’s
termination of this Agreement, you shall immediately forfeit all unvested
Restricted Shares. You further hereby agree that, in the event of a breach by
you of any of the provisions of Sections 12(a), (b), (c) or (d), monetary
damages shall not constitute a sufficient remedy. Consequently, in the event of
any such breach or threatened breach, the Company or a System Company may, in
addition to and without prejudice to other rights and remedies existing in its
favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages and without having to
demonstrate that money damages would be inadequate. Such remedies shall not be
deemed the exclusive remedies for a breach, but shall be in addition to all
remedies available at law or in equity, including, but not limited to,
attorneys’ fees and costs. You hereby agree and acknowledge that the
restrictions contained in Sections 12(a), (b), (c) and (d) do not preclude you
from earning a livelihood, nor do they unreasonably impose limitations on your
ability to earn a living. You acknowledge that you have carefully read this
Agreement and you have given careful consideration to the restraints imposed
upon you by this Agreement, and you are in full accord as to their necessity for
the reasonable and proper protection of confidential and proprietary information
of any System Company now existing or to be developed in the future.


(g)Forfeiture/Rescission Upon Breach of Section 12. In addition to the remedies
of the Company set forth in Section 12(f) herein, in the event of a breach by
you of any of the provisions of Sections 12(a), (b), (c) or (d), you shall
immediately forfeit all Restricted Shares on which restrictions have not already
lifted. In addition, if you breach any of the provisions of Sections 12(a), (b),
(c) or (d), to the extent that you hold vested Restricted Shares, such vested
Restricted Shares shall be transferred back to the Company for no




--------------------------------------------------------------------------------




consideration and to the extent that you received proceeds from the sale of any
vested Restricted Shares, you shall repay to the Company the amount of such
proceeds.


(h)For purposes of this Section 12, “Company” shall include all subsidiaries and
affiliates of Entergy Corporation (the “Company Affiliates”). You and the
Company agree that each of the Company Affiliates is an intended third-party
beneficiary of this Section 12, and further agree that each of the Company
Affiliates is entitled to enforce the provisions of this Section 12 in
accordance with its terms. Notwithstanding anything to the contrary in this
Agreement, the terms of the restrictive covenants set forth in this Section 12
shall survive the termination of this Agreement and shall remain in full force
according to their respective terms.


13.Governing Law. This Agreement shall be governed by and construed according to
the laws of the State of Delaware, without regard to its principles of conflict
of laws.


14.Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Shares and this Agreement shall be subject to
all terms and conditions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. Any capitalized term which is not defined in this Agreement
shall have the meaning set forth in the Plan. If any terms of this Agreement are
inconsistent with the terms of the Plan, the terms of the Plan shall govern
unless the Plan allows for such modification by this Agreement.


15.Amendments. This Agreement may be amended or modified at any time only by an
instrument in writing signed by the parties hereto. The Plan may be amended,
modified or terminated only in accordance with its terms.


16.Agreement Not a Contract of Employment. Neither the Plan, the granting of the
Restricted Shares, the Grant Notice, this Agreement nor any other action taken
pursuant to the Plan shall constitute or be evidence of any agreement or
understanding, express or implied, that you have a right to continue as an
employee of any System Company for any period of time or at any specific rate of
compensation.
 
17.Authority of the Committee. The Committee shall have full authority and
discretion to interpret and construe the terms of the Plan, the Grant Notice,
and this Agreement. The determination of the Committee as to any such matter of
interpretation or construction shall be final, binding and conclusive.




